Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-8951 M.D.C. HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 84-0622967 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 4350 South Monaco Street, Suite 500 Denver, Colorado (Zip code) (Address of principal executive offices) (303) 773-1100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ☒ AcceleratedFiler ☐ Non-Accelerated Filer ☐ (Do not check if a smaller reporting company) SmallerReportingCompany ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ As of October 3 1, 2016, 49,033,981 shares of M.D.C. Holdings, Inc. common stock were outstanding. Table Of Contents M.D.C. HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30 , 2016 INDEX Page No. PartI. Financial Information: Item1. Unaudited Consolidated Financial Statements: Consolidated Balance Sheets at September 30, 2016 and December 31, 2015 1 Consolidated Statements of Operations and Comprehensive Income for the three and nine months endedSeptember 30, 2016 and 2015 2 Consolidated Statements of Cash Flows for the nine months endedSeptember 30, 2016and 2015 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 Part II. Other Information: Item 1. Legal Proceedings 44 Item1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signature 46 (i) Table Of Contents PART I ITEM 1. Unaudited Consolidated Financial Statements M.D.C. HOLDINGS, INC. Consolidated Balance Sheets . September 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 49,033,981 and 48,888,424 issued and outstanding at September 30, 2016 and December 31, 2015, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. -1- Table Of Contents M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 575,722 $ 454,740 $ 1,541,337 $ 1,293,457 Land sale revenues 2,290 906 4,930 1,816 Total home and land sale revenues 578,012 455,646 1,546,267 1,295,273 Home cost of sales ) Land cost of sales ) Inventory impairments ) Total cost of sales ) Gross margin 89,483 74,528 248,397 209,019 Selling, general and administrative expenses ) Interest and other income 1,869 838 5,358 5,412 Other expense ) Other-than-temporary impairment of marketable securities ) Homebuilding pretax income 27,675 15,396 67,737 46,959 Financial Services: Revenues 17,408 12,841 44,248 34,852 Expenses ) Interest and other income 1,035 885 2,648 2,885 Other-than-temporary impairment of marketable securities ) - ) - Financial services pretax income 10,377 8,262 25,046 21,907 Income before income taxes 38,052 23,658 92,783 68,866 Provision for income taxes ) Net income $ 26,359 $ 14,778 $ 62,835 $ 43,196 Other comprehensive income (loss) related to available for sale securities, net of tax 1,028 ) 3,871 722 Comprehensive income $ 27,387 $ 14,552 $ 66,706 $ 43,918 Earnings per share: Basic $ 0.54 $ 0.30 $ 1.28 $ 0.88 Diluted $ 0.54 $ 0.30 $ 1.28 $ 0.88 Weighted average common shares outstanding Basic 48,854,412 48,785,973 48,844,613 48,756,265 Diluted 49,009,949 49,070,291 48,855,014 48,982,975 Dividends declared per share $ 0.25 $ 0.25 $ 0.75 $ 0.75 The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. -2- Table Of Contents M.D.C. HOLDINGS, INC. Consolidated Statements of Cash Flows Nine Months Ended September 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 62,835 $ 43,196 Adjustments to reconcile net income to net cash used in operating activities: Stock-based compensation expense 6,636 6,589 Depreciation and amortization 3,702 3,084 Inventory impairments 6,300 4,701 Other-than-temporary impairment of marketable securities 1,045 2,176 Loss (gain) on sale of marketable securities ) 126 Amortization of discount / premiums on marketable debt securities, net - 100 Deferred income tax expense 11,357 24,782 Net changes in assets and liabilities: Restricted cash ) ) Trade and other receivables ) ) Mortgage loans held-for-sale ) 19,759 Housing completed or under construction ) ) Land and land under development 141,131 ) Other assets ) ) Accounts payable and accrued liabilities 18,183 ) Net cash used in operating activities ) ) Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities - 1,510 Sales of marketable securities 56,873 94,910 Purchases of property and equipment ) ) Net cash provided by investing activities 24,736 48,704 Financing Activities: Advances (payments) on mortgage repurchase facility, net 3,400 ) Advances on revolving credit facility - - Dividend payments ) ) Proceeds from exercise of stock options - 665 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period 180,988 153,825 End of period $ 163,458 $ 122,995 The accompanying Notes are an integral part of these Unaudited Consolidated Financial Statements. -3- Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements 1. Basis of Presentation The Unaudited Consolidated Financial Statements of M.D.C. Holdings, Inc. ("MDC," “the Company," “we,” “us,” or “our” which refers to M.D.C. Holdings, Inc. and its subsidiaries) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). Accordingly, they do not include all information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements. These statements reflect all normal and recurring adjustments which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows of MDC at September 30, 2016 and for all periods presented. These statements should be read in conjunction with MDC’s Consolidated Financial Statements and Notes thereto included in MDC’s Annual Report on Form 10-K for the year ended December 31, 2015. 2. Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"), which is a comprehensive new revenue recognition model. Under ASU 2014-09, a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods and services. ASU 2014-09 is effective for our interim and annual reporting periods beginning January 1, 2018, and is to be adopted using either a full retrospective or modified retrospective transition method. Early adoption is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. We do not plan to early adopt the guidance and are currently evaluating the method of adoption and impact the update will have on our consolidated financial statements and related disclosures. In February 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810) : Amendments to the Consolidation Analysis (“ASU 2015-02”), which amends the consolidation requirements in Accounting Standards Codification (“ASC”) Topic 810, Consolidation , primarily related to limited partnerships and variable interest entities. ASU 2015-02 was effective for our interim and annual reporting periods beginning January 1, 2016 and did not have a material impact on our consolidated financial statements. In January 2016, the FASB issued ASU 2016-01, Financial Instruments–Overall: Recognition and Measurement of Financial Assets and Financial Liabilities (“ASU 2016-01”), which makes a number of changes to the current GAAP model, including changes to the accounting for equity investments and financial liabilities under the fair value option, and the presentation and disclosure requirements for financial instruments. Under ASU 2016-01, we will primarily be impacted by the changes to accounting for equity instruments with readily determinable fair values as they will no longer be permitted to be classified as available-for-sale (changes in fair value reported through other comprehensive income) and instead, all changes in fair value will be reported in earnings. ASU 2016-01 is effective for our interim and annual reporting periods beginning January 1, 2018 and is to be applied using a modified retrospective transition method. Early adoption of the applicable guidance from ASU 2016-01 is not permitted. We are currently evaluating the impact the update will have on our consolidated financial statements and related disclosures. In February 2016, the FASB issued ASU 2016-02, Leases (“ASU 2016-02”), which requires a lessee to recognize a right-of-use asset and a corresponding lease liability for virtually all leases. The liability will be equal to the present value of lease payments while the right-of-use asset will be based on the liability, subject to adjustment, such as for initial direct costs. In addition, ASU 2016-02 expands the disclosure requirements for lessees. ASU 2016-02 is effective for our interim and annual reporting periods beginning January 1, 2019 and is to be applied using a modified retrospective transition method. Early adoption is permitted. We do not plan to early adopt the guidance and we are currently evaluating the impact the update will have on our consolidated financial statements and related disclosures. I n March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation: Improvements to Employee Share-Based Payment Accounting (“ASU 2016-09”), which amends ASC Topic 718, Compensation – Stock Compensation (“ASC 718”). The standard is intended to simplify several areas of accounting for share-based compensation arrangements, including the accounting for income taxes, classification of excess tax benefits on the statement of cash flows, forfeitures, statutory tax withholding requirements, classification of awards as either equity or liabilities, and classification of employee taxes paid on the statement of cash flows when an employer withholds shares for tax-withholding purposes. ASU 2016-09 is effective for our interim and annual reporting periods beginning January 1, 2017, and is to be applied using a retrospective transition method. Early adoption is permitted. We do not plan to early adopt the guidance and we are currently evaluating the impact the update will have on our consolidated financial statements and related disclosures. -4- Table Of Contents M.D.C. HOLDINGS, INC. Notes to Unaudited Consolidated Financial Statements In June 2016, the FASB issued ASU 2016-13, Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments (“ASU 2016-13”), which requires measurement and recognition of expected credit losses for financial assets held. The amendments in ASU 2016-13 eliminate the probable threshold for initial recognition of a credit loss in current GAAP and reflect an entity’s current estimate of all expected credit losses. ASU 2016-13 is effective for our interim and annual reporting periods beginning January 1, 2021, and is to be applied using a modified retrospective transition method. Earlier adoption is permitted.
